Citation Nr: 1638327	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-07 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected diabetes mellitus, type 2. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force (USAF) from January 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By that rating action, the RO denied service connection for ED, to include as secondary to service-connected diabetes mellitus.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Jackson, Mississippi RO. 

In February 2016, the Veteran testified before the undersigned at a videoconference hearing conducted via the Jackson, Mississippi RO.  A copy of the hearing transcript has been associated with the electronic record.  After the hearing, the Veteran's attorney submitted additional evidence in support of the appeal, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance is not required.  38 C.F.R. § 20.1304 (2015).  A remand is required, however, for reasons that are outlined below.  

In addition, the Board notes that by a February 2015 rating action, the RO denied service connection for posttraumatic stress disorder (PTSD) and peripheral neuropathy of both lower extremities, to include as secondary to service-connected diabetes mellitus.  In March 2015, the RO received the Veteran's notice of disagreement with the RO's February 2015 rating action.  According to the Board's Veterans Appeals Co-Locator System these issues are being processed at the RO.  Thus, the Board will not be remand these claims for issuance of a Statement of the Case in the remand below.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.



REMAND

The Board finds that prior to further appellate review of the claim, additional substantive development is necessary.  Specifically, the RO should obtain outstanding treatment records, dated from 2000 to November 2004, from the Shreveport, Louisiana VA Medical Center (VAMC).  A remand is also necessary to obtain an addendum opinion that addresses the aggravation component of the secondary service connection theory of the claim from the VA physician who examined the Veteran in August 2009 and provided an addendum opinion in May 2010.  The Board will address each reason for remand separately below. 

i) Outstanding VA treatment records

There are relevant VA medical records that have not been obtained.  During the February 2016 hearing before the undersigned, the Veteran testified that from the calendar year 2000, he had sought treatment for his ED from the Shreveport, Louisiana VAMC.  (Transcript (T.) at page (pg.) 12).  A review of the Veteran's Veterans Benefits Management System (VBMS) electronic record reflects that treatment reports from the aforementioned VAMC, dated prior to November 2004, are absent.  Such VA treatment records may be relevant to the instant claim as they might contain clinical evidence showing that the Veteran had been diagnosed with diabetes mellitus prior to his diagnosis of ED in 2005 and/or evidence showing that the Veteran's ED was caused or aggravated by the service-connected diabetes mellitus.  Thus, they should be secured on remand to the RO.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

ii) VA Addendum Opinion

The Veteran seeks service connection for ED as secondary to his service-connected diabetes mellitus.  He contends that he reported symptoms of erectile dysfunction in order to obtain medication to enhance his sexual stamina.  The Veteran also maintains that he had manifestations of diabetes mellitus for a period of time prior to being diagnosed in 2006-2007; thus, service connection for ED should be awarded on a secondary basis.  (See T. at pages (pgs.) 5-9, and VA Form 646, Statement of Accredited Representative, dated in June 2013).  

There is evidence against and supportive of the claim.  A March 2005 VA treatment report reflects that the Veteran had requested Viagra.  The examining physician entered a diagnosis of ED.  The report was devoid of any clinical findings referable to, or diagnosis of, diabetes mellitus.  A June 2007 report, prepared by Delhi Rural Health reflects that the Veteran had a previous history of diabetes mellitus.  A diagnosis of diabetes mellitus was entered.  (See reports, dated from June 2007 to June 2012).

Evidence in support of the claim includes an August 2009 VA examiner's opinion that was provided without a review of the evidence of record, namely the March 2005 VA treatment report containing a diagnosis of ED.  After noting that the Veteran had been diagnosed with diabetes mellitus approximately three (3) years previously and had a three (3)-year history of ED, the VA physician diagnosed the Veteran, in part, with ED that was as likely as not secondary to his diabetes mellitus.  (See August 2009 VA Diabetes Mellitus examination report).  The Board accords little probative weight to the VA examiner's diagnosis because it was provided without a review of the evidence of record, namely the March 2005 VA treatment report reflecting that the Veteran had been diagnosed with ED prior to being diagnosed with diabetes mellitus.  In addition, the VA physician did not provide any rationale for his favorable opinion.  

The August and November 2009 VA physician provided an addendum opinion in March 2010.  He opined that in view of medical evidence of record (e.g., the March 2005 VA treatment report containing a diagnosis of ED) indicating an onset of erectile dysfunction prior to an onset of diabetes mellitus, that a change in etiology of the Veteran's ED was warranted.  Thus, the VA physician opined that the Veteran's ED did not relate to the diabetes [mellitus] since it was present and being treated prior to the onset thereof.  (See March 2010 VA opinion).  

Although the VA physician reviewed the pertinent evidence of record and provided reasoning, albeit cursory, for his unfavorable March 2010 opinion, he did not provide an opinion, in either November 2009 or March 2010, as to whether the Veteran's ED had been aggravated (permanently worsened) by the service-connected diabetes mellitus.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, Vet. App. 439, 448 (1995).  As such, the Board finds that the VA physician should provide an addendum opinion to address the aggravation component of the Veteran's secondary service connection claim.  In addition, the VA physician should be requested to address the Veteran's argument that because he suffered from the symptoms/manifestations of diabetes mellitus prior to his diagnosis in 2006-2007, he should be awarded service connection for ED on a secondary basis.  If the prior VA examiner is unavailable, a new medical opinion should be requested by an appropriate clinician of similar expertise to provide an answer to the question posed by this remand, as outlined in the indented paragraphs below.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should request all treatment reports pertaining to the Veteran from the VAMC in Shreveport, Louisiana, dated from January 2000 to November 2004.  If any of the aforementioned reports are not available, a statement in this regard should be obtained from the respective facility and associated with the Veteran's electronic record. 

2.  After any additional records have been obtained and associated with the Veteran's electronic record, send the electronic record to the VA physician who examined the Veteran in August 2009 and provided November 2009 and March 2010 addendum opinions.  

Request that the August 2009 VA examiner provide another addendum opinion to address the question as to whether the Veteran's service-connected diabetes mellitus aggravated (i.e., permanently worsened) the Veteran's erectile dysfunction.  If the August 2009 VA physician is unavailable, a new VA medical opinion from an appropriate specialist should be obtained.  If deemed warranted, the Veteran may be recalled for another examination.

The August 2009 VA examiner or other qualified specialist is requested to render an opinion that addresses the following question: 

Is it at least as likely as not (50 percent or greater probability) that the service-connected diabetes mellitus aggravated (i.e., permanently worsened) the Veteran's erectile dysfunction beyond its natural progression?

If such aggravation is found to exist, the August 2009 VA examiner, or other qualified specialist, should provide an assessment, if possible, of the baseline level of impairment of the current erectile dysfunction prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its baseline level imposed by the service-connected diabetes mellitus. 

The August 2009 VA examiner or other qualified specialist should base his or her opinion on previous examination findings, including if appropriate other diagnostic studies, as well as a review of the Veteran's electronic record, including review of records of treatment during service and records of treatment following service, notably a March 2005 report reflecting that the Veteran had been diagnosed with ED prior to being diagnosed with diabetes mellitus in 2006/2007, and a copy of this remand.  

In addition, in providing the requested opinion, the August 2009 VA physician or other qualified specialist must also address the Veteran's contention that although he was not officially diagnosed with diabetes mellitus until 2006/2007, he had manifestations of the disease prior to that time and, thus, he should be awarded service connection for ED, which was diagnosed in 2005.  

A complete rationale must be provided for all opinions expressed.  If the August 2009 VA examiner or other qualified specialist is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After the above development is completed and any other development that may be warranted, the AOJ should readjudicate the claim for service connection for erectile dysfunction to include on a secondary aggravation basis. 

If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

